NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DATA NETWORK STORAGE CORPORATION,
Plaintiff-Appellcmt, 4
V.
DELL INC.,
Defen,dant,
AND
NETWORK APPLIANCE, INC.,
Defendcmt-Appellee. -
2011-1141
Appea1 from the United States DiStrict Court for the
N0rthern DiStriot of Texas in case no. 08-CV-0294, Judge
David C. Godbey.
ON MOTION
ORDER
Data Network Sto1'age Corporation moves without
opposition to dismiss Del1Inc. from this appea1.

DATA NETWORK STORAGE V. DELL 2
Because Dell was a party in the trial court, we keep it
in the caption in this appeal but identify it only as a
defendant in the caption
Accordingly,
IT IS ORDERED THATZ
(1) The motion is granted The revised official caption
is reflected above.
(2) Each side shall bear its own costs
FOR THE COURT
AUG 0 4 2011 /s/ Jan I-Iorbaly
Date J an Horbaly
Clerk
ccc Anthony J. Dain, Esq.
R°3eT J' F“1€1?“m» ESq~ u.s. couni:¢i)'\`=`§l»)PanLs ron
EdWard R. Re1nes, Esq. THE FEDERAL ClRCUlT
319 AUG 04 2011
.lAN l'lDRBALY
CLERK